DETAILED ACTION
Claims 1-2 and 4-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021, has been entered.

Information Disclosure Statement
In the IDS submitted on September 15, 2022, the examiner does not understand the comment at the bottom of NPL citation #1, with reference to US-2017/0024205A1.  Applicant states this reference is “cited herewith”, however, the examiner does not see this item cited by the IDS or by the NPL document itself.  As such, this line is crossed through.  The NPL document has been considered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claims 5, 8, and 10, applicant refers to an information flag(s).  However, the specification does not use this language.  While the examiner understands applicant to be referring to priority flag PRI (FIG.10, paragraphs [0098]-[0099]), basis for the claimed language must appear in the specification.  Thus, applicant should either claim a priority flag(s) instead of information flag(s), or insert “information flag” into the specification such that it is clearly equated to only PRI.  For instance, in paragraph [0098] of the original specification, on page 51, line 4, applicant could insert --information-- before “flag”. 

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 8 is grammatically incorrect.  In addition, the insertion of “wherein” is not grammatically compatible with subsequent paragraphs.  Please reword.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, on page 4, last paragraph, all three instances of “the executable instruction information storage area”.  Multiple such areas are previously set forth.  Applicant could replace “an” (page 4, last paragraph, line 2) with --a first--, and then insert --first-- before all subsequent references to this same area.
In claim 4, “The arithmetic processing apparatus as claimed in claim 3”.  Claim 3 has been canceled.
In claim 7, 2nd to last paragraph, all three instances of “the executable instruction information storage area” for similar reasons as above.
Claims 2 and 4-6 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kountanis et al., U.S. Patent Application Publication No. 2017/0024205 A1 (herein referred to as Kountanis).
Referring to claim 1, Kountanis has taught an arithmetic processing apparatus, comprising:
a) an instruction decoding circuit configured to decode an instruction (see FIG.1, decoder 114);
b) an instruction execution control circuit configured to store an instruction decoded by the instruction decoding circuit in an entry of entries (see FIGs.1-2.  Ultimately, a decoded instruction is stored in an entry 205 in reservation station 122/200 (i.e., instruction execution control circuit)), and configured to output an executable instruction from an entry of the entries (the reservation station outputs an executable instruction to multiplexer/picker 235 for execution); and
c) an instruction execution circuit configured to execute the executable instruction output from the instruction execution control circuit (see FIGs.1-2, at least execution unit 124 (and optionally 130).  Note that other circuitry may be included as part of this circuit as all processor circuitry assists in executing instructions),
d) the instruction execution control circuit includes, wherein:
d1) an executable instruction information storage circuit configured to store executable instruction information that indicates whether an instruction stored in one of the entries is executable (see FIG.2, storage 210 and/or 225, and the last two sentences of paragraph [0045].  Information is stored indicating when an instruction is valid and ready for execution (i.e., executable).  If an instruction is not valid and ready, it is not executable, for instance, because it’s source operands have not yet been produced.  Note that FIG.2 shows one reservation station provided for one execution circuit (FIG.1).  Thus, the storage circuit may be storage 210 and/or 225 of just one reservation station, one the collection of 210/225 across multiple reservation stations);
d2) a priority information storage circuit configured to include, separately for each of the entries, storage areas in which priority information is stored, such that the priority information stored in the storage areas for a given entry of the entries indicates whether an instruction stored in the given entry has higher priority than one or more other instructions currently being stored in the entries on an entry-by-entry basis (see FIG.2, age matrix 215, which has a storage area/vector 220 for each entry 205.  In each vector 220, information is stored indicating relative age of the corresponding instruction with respect to all other instructions in entries 205.  For instance, see FIGs.4-6 and the descriptions thereof.  In FIG.4, vector 220 for instruction A is set to all 1s because it is the first and, therefore, oldest instruction.  The leftmost ‘1’  indicates that instruction A is older than the instruction in the top entry.  The 2nd leftmost ‘1’ indicates that instruction A is older than the instruction in the 2nd topmost entry.  And so on.  In FIG.5, the vector 220 for instruction B is set to indicate that instruction B is older than any instruction stored in the four entries above it, but younger than the entry in the bottom entry (see the ‘0’ in the rightmost bit).  In Kountanis, older instructions are given priority (see the abstract).  Thus, a vector of all 1s indicates the oldest (highest priority) instruction.  Vectors with one or more 0s indicate lower priority instructions);
d3) an executable instruction information write circuit configured to write the executable instruction information to the executable instruction information storage circuit in response to determining whether an instruction stored in one of the entries is executable by the instruction execution circuit (again, see the last two sentences of paragraph [0045].  When source operands for an instruction are ready, the ready indicator 225 is set for that instruction, thereby indicating that that instruction is now executable);
d4) a priority information write circuit configured to write the priority information to the priority information storage circuit in response to determining whether an instruction to be stored in each of the entries has higher priority than one or more other instructions currently being stored in the entries (again, see at least FIGs.4-6 and the descriptions thereof.  The system tracks priority of the instructions based on their age/order and writes the appropriate priority vector information); and
d5) an output determination circuit configured to select an entry of the entries from which an instruction is output on a basis of the executable instruction information stored in the executable instruction information storage circuit and the priority information stored in the priority information storage circuit (see FIG.2, circuits 230/235.  Again, from the abstract (and paragraph [0046]), the oldest ready instruction is selected and output for execution.  Thus, selection is based on information 225 and information 215/220), wherein:
d6) the instruction execution circuit includes a plurality of instruction execution circuits (see FIG.1 and note multiple execution circuits 124A-N (and optionally, register file 130).  Alternatively, again note that multiple inherent circuits that process information in fields 210, 215, 225, etc., would be multiple execution circuits as they assist in executing instructions),
d7) the executable instruction information storage circuit is provided to the plurality of instruction execution circuits (from FIG.1, a reservation station (which includes fields 210/225 in FIG.2) is provided to two execution circuits (130 and corresponding unit 124).  Furthermore, when the storage circuit is interpreted as the collection of fields 210/225 across more than one reservation station (e.g. N reservation stations), the circuit is provided to multiple execution units 124A-N.  Finally, again note that there are multiple fields 210 and multiple fields 225 (FIG.2).  Each of these fields is provided to some inherent circuitry for reading/writing these fields.  This, a third interpretation includes a single reservation station (FIG.2) being provided to multiple execution read./write circuits to read/write the fields),
d8) the executable instruction information storage circuit includes executable instruction information storage areas (again, there is at least area 210 and area 225), separately for each of the entries (areas 210 and 225 exist separately for each entry (FIG.2)), the executable instruction information storage areas respectively corresponding to the plurality of instruction execution circuits (again, for reasons above, these areas correspond to the execution circuits.  For example, these areas correspond to 130 and one of units 124.  Or, in combination with areas 210/225 from another reservation station, the areas correspond to multiple units 124.  Or, as each field would be written/read, each storage area corresponds to read/write/processing circuits (execution circuits)),
d9) the executable instruction information write circuit writes the executable instruction information in an executable instruction information storage area among the executable instruction information storage areas (the fields 210/225 are inherently written by the write circuit), the executable instruction information indicating whether an instruction stored in an entry corresponding to the executable instruction information storage area is executable (as described above, when an instruction is ready and valid, it is executable), and an instruction execution circuit corresponding to the executable instruction information storage area among the plurality of instruction execution circuits executing the instruction stored in the entry corresponding to the executable instruction information storage area, and (again, from FIGs.1-2, a valid ready instruction is sent to an execution unit for execution), and
d10) the output determination circuit selects the entry from which the instruction is output, based on the executable instruction information stored in the executable instruction information storage areas of the executable instruction information storage and the priority information (as described above, and from the abstract, the oldest valid ready instruction is selected for execution.  This requires looking at executable instruction information 210/225 and priority information 220, which indicates age).
Referring to claim 2, Kountanis has taught the arithmetic processing apparatus as claimed in claim 1, wherein the priority information indicates that the instruction stored in the given entry has higher priority or lower priority than the one or more other instructions currently being stored in the entries on the entry-by-entry basis (see FIGs.4-8 and the descriptions thereof.  As an example, take FIG.6, instruction B.  Its priority information 111110 indicates that instruction A in the bottom entry has higher priority and that all other instructions would have lower priority than instructions A and B.  Basically, a ‘1’ in the information indicates that the corresponding instruction is older than an instruction in an entry corresponding to the ‘1’.  A ‘0’, on the other hand, indicates that the corresponding instruction is younger than an instruction in an entry corresponding to the ‘0’).
Referring to claim 4, Kountanis has taught the arithmetic processing apparatus as claimed in claim 3, wherein each of the instruction execution circuits is one of an arithmetic instruction execution circuit that executes an arithmetic instruction (see paragraph [0032].  Execution unit 124B may be an arithmetic (integer) unit), a memory access instruction execution circuit that executes a memory access instruction (see paragraph [0032].  Execution unit 124A may be a load/store unit), and a branch instruction execution circuit that controls execution of a branch instruction (see paragraph [0033].  Execution unit may handle branches.  Note that Kountanis has taught various configurations for the execution units.  They are not limited as the examiner has referenced above).
Referring to claim 5, Kountanis has taught the arithmetic processing apparatus as claimed in claim 1, wherein each of the entries includes areas that store an instruction (see FIG.2 and note the instruction storage portion 205 of an entry) and an information flag indicating a priority level specified for that instruction (see FIG.2 and note the flag 210.  When ‘1’, this indicates a valid instruction with some age priority needs to be scheduled.  When ‘0’, no instruction with such priority is present), and the priority information write circuit writes the priority information to the priority information storage circuit on a basis of the priority level specified for an instruction to be stored in an entry of the entries and one or more information flags currently being stored in the entries (based on a valid flag of ‘1’ for instruction C, for instance, based on current information flag(s) 410 for instructions A and/or B, priority information 410 is stored for instruction C (see FIG.6)).
Referring to claim 6, Kountanis has taught the arithmetic processing apparatus as claimed in claim 1, wherein the output determination circuit selects an entry storing an instruction that is executable on a basis of the executable instruction information stored in the executable instruction information storage circuit, and that has highest priority on a basis of the priority information stored in the priority information storage circuit among executable instructions in a case in which a plurality of instructions are executable (again, the oldest (highest priority) ready instruction is output for execution (abstract and paragraph [0046]).  Thus, the circuit outputs the selected instruction based on the instruction information 225 and the priority information 215).
Claim 7 is rejected for similar reasons as claim 1.
Claim 8 is mostly rejected for some of the reasoning set forth in the rejections of claims 1 and 5.  Furthermore, Kountanis has taught:
a) the priority level being used to determine which instruction is preferentially executed by the instruction execution circuit (again, priority level 210 is inherently used to determine which instruction is preferentially executed.  That is, only valid instructions will be considered for execution.  A priority level 210 of ‘0’ indicates an instruction that is no longer executable (because it has already been executed, or because an instruction has not yet been written to the entry) and thus the processor knows now to include this instruction in the determination of which instruction to preferentially execute based on age vector 220), and the priority level being determined for each instruction by the instruction decoding circuit (there is no claimed boundary on what constitutes the decoding circuit.  As such, whatever inherent circuitry is involved in setting valid field 210 to 0/1 is part of the decoding circuit in Kountanis), and
b) the priority information write circuit writes the priority information to the priority information storage circuit on a basis of the priority level specified for an instruction to be stored in an entry of the entries and one or more information flags currently being stored in the entries (based on a valid flag of ‘1’ for instruction C, for instance, and based on current information flag(s) 410 for instructions A and/or B, priority information 410 is stored for instruction C (see FIG.6)).
Referring to claim 9, Kountanis has taught the arithmetic processing apparatus as claimed in claim 8, wherein the priority level determined for each instruction is not changed during processing of the instruction execution control circuit (see paragraph [0052], which states “each age vector corresponding to a valid entry of RS 400 may be updated”.  In other words, during the update, the valid bit 210 is not changed.  It will be ‘1’ before this update, and ‘1’ after this update.  At least during this processing, there would be no change.  The examiner notes that the valid bit would also not change during other operations).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of record has not anticipated or rendered obvious, either individually or in combination, and together with all other claimed features, the limitations of claim 10.

Response to Arguments
On pages 12-14 of applicant’s response, applicant argues that Kountanis has not taught the last three paragraphs of claim 1 (and similarly claim 7).
Applicant’s argument does not specifically point out how the language of the claims patentably distinguishes them from the references.  In other words, the examiner does not understand why applicant believes this language overcomes Kountanis.  The examiner notes that the claims are broad and read on a number of different configurations of Kountanis.  It is not clear how all the underlined portions of Kountanis on page 12 of the response precludes rejection by Kountanis.

On page 15 of applicant’s response, applicant argues that Kountanis does not appear to disclose that the priority level for each instruction is determined by the decoding circuit.
While there is no explicit disclosure of which component(s) writes a value to level 210, the examiner notes that there is inherent logic which performs such a write.  And, because applicant’s claim 8 does not claim a boundary of the decoding circuit that would exclude this inherent logic in Kountanis from being part of some “instruction decoding” circuit, the claim is still too broad to preclude rejection.  In other words, whatever logic is writing a value to field 210 is, in effect, decoding whether an instruction is valid or invalid, and, thus, may be considered part of the instruction decoding circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183